UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FELIX JOEL LUNA CABAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:15-cr-00168-JAG-1)


Submitted:   April 21, 2016                 Decided:   April 28, 2016


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Nicholas J. Xenakis,
Research   &   Writing  Attorney,   Alexandria,  Virginia,   for
Appellant.   Dana J. Boente, United States Attorney, Stephen C.
Dimpsey, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Felix Joel Luna Caban was convicted by a magistrate judge

of   violating      his     probation            and        sentenced     to    10    months’

imprisonment.       Luna Caban appealed to the district court, which

affirmed.      He    now    appeals         to       this    court,     arguing      that   the

sentence     imposed        by      the        magistrate           judge      was    plainly

unreasonable.       We affirm.

      We review a sentence imposed upon revocation of probation

to   determine      whether      it    is      “plainly          unreasonable.”        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                                We first

determine    whether       the     sentence          is     unreasonable,      “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences.”                             United States v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                  In reviewing a

revocation    sentence,       we      apply      “a       more    ‘deferential       appellate

posture     concerning        issues        of        fact       and    the    exercise      of

discretion’      than         reasonableness                 review      for      guidelines

sentences.”      Moulden, 478 F.3d at 656 (quoting Crudup, 461 F.3d

at 439).      Only if we find a revocation sentence unreasonable

must we determine whether it is “plainly” so.                            Crudup, 461 F.3d

at 439.

      A   revocation       sentence       is     procedurally          reasonable      if   the

court considered the policy statements in Chapter Seven of the

U.S. Sentencing Guidelines Manual and the applicable 18 U.S.C.

                                                 2
§ 3553(a)    (2012)       factors.           Moulden,     478     F.3d    at    656;   see

18 U.S.C. § 3565 (2012).                The court must provide an adequate

statement of reasons for the revocation sentence it imposes, but

this statement need not be as specific or as detailed as that

required in imposing an original sentence.                             United States v.

Thompson,    595    F.3d       544,    547   (4th    Cir.      2010).      A    revocation

sentence    is     substantively        reasonable        if     the    court    stated   a

proper basis for concluding that the defendant should receive

the sentence imposed.             Crudup, 461 F.3d at 440.                 The sentence

must be “sufficient, but not greater than necessary” to satisfy

the goals of sentencing.                See 18 U.S.C. § 3553(a).                  However,

“the    sentencing       court    retains         broad   discretion       to    revoke   a

defendant’s probation and impose a term of imprisonment up to

the statutory maximum.”           Moulden, 478 F.3d at 657.

       On appeal, Luna Caban primarily argues that the magistrate

judge     procedurally         erred    in    failing       to    adequately       address

defense counsel’s arguments when articulating the reasons for

Luna    Caban’s    sentence.           However,      we   conclude       the    magistrate

judge’s    statement       of    reasons      was    adequate      to     “provide     some

indication”       that    it     “considered        the   potentially          meritorious

arguments    raised      by     both    parties      about     sentencing.”         United

States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006); cf.

United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005)



                                              3
(discussing       court’s       failure         to      address     defendant’s             arguments

regarding his severe psychiatric illness and substance abuse).

      The    magistrate          judge        implicitly           rejected          Luna     Caban’s

argument that extenuating circumstances justified or mitigated

his   violations          in     observing              his   longstanding             pattern          of

violating court orders.                  The magistrate judge explicitly stated

that he found no basis for the downward variance requested by

defense counsel and addressed each of the relevant § 3553(a)

factors.     While the court placed heavy emphasis on Luna Caban’s

repeated noncompliance, a sentencing court is permitted to place

significant       weight       on    a    single          factor    if,        as    here,        it    is

justified    by     the    record        as     a       whole.      See    United         States        v.

Pauley, 511 F.3d 468, 476 (4th Cir. 2007).

      Luna    Caban            faults         the        magistrate            judge        for        not

acknowledging       Luna       Caban’s        financial          obligations         or     that       his

incarceration       would        compound            these       financial          challenges         by

preventing his return to work.                           However, the magistrate judge

specifically noted that he had originally imposed a “generous”

sentence     precisely          to   permit          Luna     Caban       to    make        continued

payments,     yet    Luna        Caban        had        failed     to     comply         with         the

requirements of his release.                    See Montes-Pineda, 445 F.3d at 381

(addressing       importance         of       viewing         statement         of     reasons          in

context).      On    the       whole,      we       conclude       the    magistrate          judge’s

explanation,        which        was       both           tailored        to        the      specific

                                                    4
circumstances of Luna Caban’s case and grounded in the § 3553(a)

factors,        adequately      demonstrated      that     he     “considered     the

parties’ arguments and ha[d] a reasoned basis for exercising

[his] own decisionmaking authority” in rejecting Luna Caban’s

request for a variance.            See United States v. Allmedinger, 706

F.3d     330,     343    (4th    Cir.    2013)    (internal       quotation     marks

omitted).

       Finally, Luna Caban argues that his sentence, which was two

months     below        the     statutory       maximum,       was   substantively

unreasonable because it was greater than necessary to satisfy

the § 3553(a) factors.             Our review of the record leads us to

conclude that the court acted well within its broad discretion

in sentencing Luna Caban to the middle of his policy statement

range.

       Accordingly, we affirm the district court’s judgment.                      We

dispense        with    oral    argument    because      the     facts   and    legal

contentions       are   adequately      presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            5